Citation Nr: 1135290	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for symphysis pubis disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at a videoconference hearing in May 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional VA examination is required before a decision on the merits may be made.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   McLendon provides that in service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id. at 83.  

The Veteran was afforded a VA general medical examination in September 2005.  At that time, the Veteran stated that she had developed pain in the area of the symphysis pubis when she was pregnant.  Following the delivery of her daughter, the symptoms reportedly resolved, such that she did not currently experience any symptoms of symphysis pubis disorder.  However, at her May 2011 hearing before the Board, the Veteran testified that she continued to experience constant dull pain in the area of the symphysis pubis that was worse during menstruation.  She additionally reported that she had been informed that she may not have healed properly, as she had been found to have misalignment of her pelvis.  The standards of McLendon are now met in this case, requiring an additional examination.  The Veteran provided evidence of a current disability, specifically her May 2011 testimony regarding chronic pain, and an October 2010 private treatment record showing pelvic unleveling.  Based on the current complaints and the evidence of symphysis pubis disorder during service, the Board finds that a new VA examination is necessary in order to determine whether her current complaints are related to the symphysis pubis disorder with which she was diagnosed in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current disability resulting in pain in the pelvic area, to include symphysis pubis disorder.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner in conjunction with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should specifically list any current diagnosis and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability manifesting with pain in the pelvic area or misalignment of the pelvis had its onset during service or is causally or etiologically related to service, including to the symphysis pubis disorder with which the Veteran was diagnosed in service while pregnant.  

With respect to the misalignment of her pelvis, the examiner should offer an opinion as to whether improper healing of the symphysis pubis disorder resulted in the misalignment.  In this regard, the examiner should consider the records from the Veteran's private chiropractor.

The examiner should specifically discuss the Veteran's service treatment records, including her diagnosis of symphysis pubis disorder.

In providing the requested opinions, the examiner must acknowledge and discuss the lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

A complete rationale, with citation to relevant medical findings, should be given for all opinions provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


